The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Remarks
	This Office Action fully acknowledges Applicant’s remarks filed on January 27th, 2022.  Claims 1-3, 5, 7-9, 15-17, 22, 23, and 32-34 are pending.  Claims 4, 6, 10-14, 18-21, and 24-31 are canceled.  Claims 32-34 are newly added.


Claim Objections
Claims 1-3, 5, 7-9, 15-17, 22, 23, and 32-34 are objected to because of the following informalities:  The amended recitation in claim 1 to “the sample cartridge containing a ; a reagent processing subsystem…” appears to have inadvertent typographical errors with an extraneous semicolon and redundant article “a”.  Appropriate correction is required.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-3, 5, 7, 9, 15, and 32-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Straus (US 2003/0170613) in view of Alavie et al. (US 2006/0210435), hereafter Alavie, and in view of Luotola et al. (USPN 4,777,145), hereafter Luotola.
Regarding claim 1, Straus discloses an imaging analyzer (abstract, sentences 1-2; identifying targets by labeling and detecting them using imaging) comprising: a sample cartridge (paragraph 333, sentence 3, 'assay container'; paragraph 374, sentences 2-3; containers for samples), wherein said sample cartridge contains a sample (paragraph 374, sentences 2-3) and comprises a detection area having a shortest linear dimension of greater than or equal to 1 mm (paragraph 87, last two sentences, imaged section measuring 0.8cm x 0.5cm; paragraph 374,sentence 3, test tubes) for detection of a target potentially in said sample (paragraph 44); a magnetic station (fig. 11 and paragraph 163,sentence 6; comprising a magnet for magnetic selection) for applying a selective force (fig. 11 and paragraph 163, sentence 6; via a magnet for magnetic selection) to said sample container (fig. 11 and paragraph 163, sentence 6; microtiter dish placed on the magnet); a photoelectric array detector (fig. 11 and paragraphs 142,145,163,256; CCD array imaging apparatus; and Straus also discloses an imaging station comprising collecting lens as claimed (see pars. 147,149 of Straus, for example),  the distance between the detector and the detection area is adjustable, as in cl. 5, and the detector and detection area being a fixed distance apart in as much as claimed in cl. 6 disposed for large area imaging of the detection area (abstract, sentence 2; large are imaging); and imaging optics (fig. 4, optics and focusing lens) that magnify less than 5 fold, and wherein Straus also discloses that the invention has the ability to survey large samples for low levels of targets by way, in part, of its ability to detect individual cells and viruses without magnification (pars. [0036,0142,0155,0157], for example) as in cls. 2 and 3.
Further, Straus discloses utilizing digital software to identify and quantify the target microcolonies (pars. [0145,0163,0167,0219,0258,0314,0331], for example). Regarding claims 25-27, Straus further discloses a mechanism that causes liquid flow inside said sample container (fig. 26 and paragraphs 213-214; flow-through assay).  With regard to claim 30, the recitation is drawn to process recitations not afforded patentable weight within a device claim, and wherein Straus (as modified below) provides to disclose all of claimed structural elements, commensurately as provided herein.
Further, as in claim 1, Straus does not specifically disclose a dye cushion comprising a dye and density agent where the dye cushion physically and optically sequesters the sample from the detection area, however, Examiner notes that the sample cartridge is not a positively claimed structural element of the analyzer and is drawn to an intended workpiece/consumable.
Additionally, as in claim 1, while Straus discloses a magnet applied to the sample reservoir (see par. [0163], fig. 11, for example), Straus does not explicitly disclose such magnet connected to the housing for applying a selective force to the sample container.
Further, as in claim 1, Straus fails to disclose a carousel that can move a sample container between stations within the housing of the analyzer.
Alavie discloses an automated analyzer with an enclosure/housing 101 having a door for inserting consumables/cartridges and a plurality of processing stations are provided therein wherein a carrier tray transport 120/130 as a carousel is located in the enclosure/housing to allow cartridges to move between subsystems/stations as claimed (pars. [0101,0105], figures, for example).
By this, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Straus with the teaching of Alavie, since one would have been motivated to make such a modification for implementing an arrangement to an automated analyzer that affords integrated sample processing and higher throughput of the sample cartridges proccessed therethrough.


Luotola discloses an immunoassay method using magnetic particles (abstract).  Luotola discloses providing a dye cushion 6 comprising a dye and a density agent given by a liquid layer of higher density/heavy liquid (i.e. having a density agent given by a chemical component thereof affording such density) and includes a dye for absorbing wavelengths of both fluorescence excitation and emission, and the liquid dye cushion is at the bottom of the well that physically and optically sequesters the sample from the detection area, and wherein emptying and washing can be omitted (lines 13-46, col. 2, figs. 1-3, for example).
It would have been obvious to one of ordinary skill in the art to modify Straus to include a dye cushion comprising a dye and density agent such as taught by Luotola in which Luotola likewise provides a similar immunological fluorometric assay system with magnetic particle/application to that of Straus and utilizing such a liquid dye cushion that physically and optically sequesters the sample from the detection area provides a dense layer for separating of bound parts and provides for reducing interference and noise from unbound parts and external influences so as to provide more accurate optical assays of the immunoassay.

Alavie, which is in the field of analyzers (title), teaches a housing (fig. 1, enclosure #101, and including with a plurality of processing stations (paragraph 101), that accepts a sample container (fig. 1, via the microplate carrier tray (paragraph 101, last sentence).
It would have been obvious, to one having ordinary skill in the art at the time the invention was made, to modify the system of Straus with the teaching of Alavie, since one would have been motivated to make such a modification for protecting a system and its sample containers that can provide rapid and reliable detection (paragraph 3) as implied from Alavie.  This is further seen with respect to the provision of connecting the magnet thereto as Straus provides that it is desired to apply a magnet for applying a selective magnetic force to the sample container (see par. [0163], fig. 11) for selectively drawing the magnetic particles and viruses and fluorescent particles associated with the magnetic particles to be drawn to the clear well-bottom so as to be imaged by the CCD and incorporation and connection to a housing is well within the routine and ordinary skill of the artisan so as to form and provide an integrated system for likewise purposes and would have a reasonable expectation of success therein.
Regarding claims 2-3, Straus as modified above suggests the system of claim 1 as recited above. Straus further discloses wherein said selective force moves magnetic particles (fig. 11 and paragraph 163, sentence 6; via a magnet for magnetic selection) necessarily with an average diameter of less than 0.5 mm and an average density of less than 2 g/cm3 (paragraph 163, sentence 6; since the magnet will attract the smaller plurality of particles that will fit the above profile) through a liquid in said sample container that is held a fixed position (paragraph 163, sentence 6; microtiter dish placed on the magnet) in said analyzer over a distance of (fig. 11, distance from the magnet to
the container) at an average speed (paragraph 163, sentence 6; average speed of the particles moving to the bottom of the sample container) wherein said liquid is essentially equivalent in density and viscosity to saline (paragraph 112, PBS as a saline solution; and paragraph 362, last sentence), and wherein said device for applying a selective force comprises a magnet (fig. 11 and paragraph 163, sentence 6; magnet) that necessarily has a shortest overall linear dimension and magnetization (for the magnet).
Regarding claim 7, Straus further discloses wherein said analyzer illuminates (fig. 4, via the excitation laser) said sample (fig. 4, at the
location of the sample) container (paragraph 333, sentence 3, 'assay container'; paragraph 374, sentences 2-3; containers for samples).
Regarding claim 9, Straus as modified above suggests the system of claim 1 as recited above. However, Straus fails to specifically disclose the functionality of the analyzer accommodating introduction of said sample containers as single or as multiple units.
Alavie further teaches accommodating introduction of sample containers as single or as multiple units (fig. 1, via the microplate carrier tray
(paragraph 101, last sentence).
It would have been obvious, to one having ordinary skill in the art at the time the invention was made, to further modify the system of Straus as modified above with the teaching of Alavie, since one would have been motivated to make such a modification for providing easy access and manipulation (fig. 1, with door #110 (paragraph 101, sentence 3))as implied from Alavie, as well as providing increased throughput to assays.
Regarding claim 15, Straus as modified above suggests the system of claim 1 as recited above.  However, Straus fails to disclose a station comprising  bar code reader.
Alavie further teaches a station comprising a bar code reader (fig. 1, bar code reader #115).
It would have been obvious, to one having ordinary skill in the art at the time the invention was made, to further modify the system of Straus as modified above with the teaching of Alavie, since one would have been motivated to make such a modification for automating the system to provide easier identification of samples (title and paragraph 111, sentence 1) as implied from Alavie.
With regards to claims 32-34, the recitations are drawn to process recitations which are not afforded patentable weight in a device claim and wherein the prior art, as discussed above, provides to disclose all of the positively recited elements which are arranged as claimed and capable of the recited functions as claimed, wherein such prior art is fully capable of carrying out such processes and conditions in as much a required herein.  
Examiner further notes that the sample cartridge (and particulars thereof) is drawn to a prospective workpiece and is not provided as a positively claimed structural element to the automated analylzer.

Alternatively, Claims 1-3, 5, 7, 9, 15, and 32-34  are rejected under 35 U.S.C. 103(a) as being unpatentable over Straus in view of Alavie, Luotola, and Blackwood et al. (USPN 5,166,079), hereafter Blackwood.
Examiner refers Applicant to the above rejection of the claims and particular discussions therein.
Straus, Alavie, and Luotola have been discussed above.
If the carrier transport 120/130 of Alavie is not taken as a carousel than such a modification would have been obvious to one of ordinary skill in the art.
Blackwood discloses an automated analytic instrument in which the assay element is transported from one station to another by a transport means such as a rotating carousel so as to enable the test steps to be carried out automatically (lines 25-35, col. 1, for example).
It would have been obvious to one of ordinary skill in the art to modify Straus to provide a carousel for moving the sample cartridge between stations such as taught by Blackwood in a modification for implementing an arrangement to an automated analyzer that affords integrated sample processing and higher throughput of the sample cartridges processed therethrough.


Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Straus in view of Alavie, and Luotola as applied to claims 1-3, 5, 7, 9, 15, and 32-34 above, and further in view of Hochman (US 2002/0055092).
Straus discloses illuminating (fig. 4, with the excitation
laser) said sample container (paragraph 333, sentence 3, 'assay container'; paragraph 374, sentences 2·3; containers for samples).  However, Straus fails to disclose light emitting diodes for illuminating.
Hochman, which is in the field of analyzers (title), teaches light emitting diodes for illuminating (paragraph 77, sentence 4).
It would have been obvious, to one having ordinary skill in the art at the time the invention was made, to further modify the system of Straus as modified above with the teaching of Hochman, because of the following rationale. Since the prior art (Le., Hochman) shows that light emitting diodes and lasers were equivalent structures known in the art (paragraph 77, sentence 4) at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute one type of light source for the other. One would have been motivated to make such a modification for having lower energy consumption with light emitting diodes.

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Straus in view of Alavie, and Luotola as applied to claims 1-3, 5, 7, 9, 15, and 32-34 above, and further in view of Palmeri et al.(US 2005/0220670), hereafter Palmeri.
Straus fails to disclose one of the stations comprising an incubator that accommodates sample containers in an enclosure that stably maintains an average temperature within 2 degrees Celsius of a temperature set point.
Palmieri, which is in the field of analyzers (title), teaches an incubator that accommodates sample containers in an enclosure that stably maintains an average temperature within 2 degrees Celsius of a temperature set point (paragraph 28, last two sentences).
It would have been obvious, to one having ordinary skill in the art at the time the invention was made, to further modify the system of Straus as modified above with the teaching of Palmieri, since one would have been motivated to make such a modification for maintaining samples in a desired state.

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Straus in view of Alavie, and Luotola as applied to claims 1-3, 5, 7, 9, 15, and 32-34 above, and further in view of Cline et al. (US 2008/0032328), hereafter Cline.
Straus fails to disclose a printer, electronic monitor, and/or system for connections to an external communication network.
Cline, which is in the field of analyzers (paragraph 75, sentence 2; IN Cell Analyzer), teaches a printer, electronic monitor, and/or system for connections to an external communication network (paragraph 75, last sentence).
It would have been obvious, to one having ordinary skill in the art at the time the invention was made, to further modify the system of Straus as modified above with the teaching of Cline, since one would have been motivated to make such a modification for more easily transferring information to remote locations (paragraph 75, last sentence) as implied from Cline.



Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Straus in view of Alavie, and Luotola as applied to claims 1-3, 5, 7, 9, 15, and 32-34 above and further in view of Farrelly et al. (US 2007/0184546), hereafter Farrelly.
Straus fails to disclose integrated scheduling software for managing the movement of one or more sample containers between different locations.
Farrelly, which is in the field of analyzers (paragraph 58, including INCell Analyzer 1000 and 3000), teaches integrated scheduling software for managing movement of one or more sample containers between different locations (paragraph 82, sentence 2; scheduling plate movements).
It would have been obvious, to one having ordinary skill in the art at the time the invention was made, to further modify the system of Straus as modified above with the teaching of Farrelly, since one would have been motivated to make such a modification for more easily moving sample containers in a timely fashion.

Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Straus in view of Alavie, and Luotola as applied to claims 1-3, 5, 7, 9, 15 above, and further in view of Hermann, Jr. (USPN 4,129,419), hereafter Hermann.
Straus fails to disclose accommodating a sample container that has height greater than 8 mm.
Hermann, which is in the field of analyzers (title), teaches accommodating a sample container (fig. 1, test tube #4) that necessarily has height greater than 8 mm (col. 5, lines 67-68; since the test tube already has a diameter of10mm).
It would have been obvious, to one having ordinary skill in the art at the time the invention was made, to further modify the system of Straus as modified above with the teaching of Hermann, since one would have been motivated to make such a modification for having containers that can carry a larger sample and be easier to handle.

	For conciseness, Examiner further asserts that the remainder of the rejections to claims 8, 16, 17,22, and 23 are provided in likewise fashion and duplicated to those above along with the added prior art to Blackwood as utilized discussed above in the rejection of claims 1-3, 5, 7, 9, 15, and 32-34.













Response to Arguments
Applicant's arguments filed January 27th, 2022 have been fully considered but they are not persuasive.
With regards to claims 1-7, 9, 13, 15, and 30 rejected under 35 USC 103 as being unpatentable over Straus in view of Alavie, Clemens, and Luotola, Applicant traverses the rejection.
Applicant asserts that the prior art does not disclose the elements of an imaging well and a growth well containing growth media as claimed.
Examiner asserts that Applicant’s arguments are not persuasive as Applicant has failed to structurally distinguish the claims from that of the prior art.  The claims do not positively require a sample cartridge (wherein the sample cartridge comprises a sample input reservoir, imaging well, growth well containing growth media, etc…), and the sample cartridge is drawn to a prospective workpiece.
The claims recite a housing configured to accept a sample cartridge, and a carousel operable to move the sample cartridge, and do not recite the sample cartridge itself as a positively claimed structural element of the automated analysis device.
Further, to this end and with respect to the amendments provided herein, the “dye and cushion…” are related with respect to the prospective workpiece/consumable of the sample cartridge, which is not a positively claimed element, and further their inclusion is dependent upon a conditional process wherein process steps do not have particular patentable weight given in a device claim, and as such Luotola is not necessary in order to read over the claims as presented herein.  Examiner notes that the inclusion to Luotola is due to a relic of the prior claim listings from 2011 to 2021 which were drawn to the positive inclusion of a sample cartridge and particulars thereof.
As discussed above, Straus in view of Alavie, and Clemens, provides to disclose a commensurately structured and arrangement automated imaging analyzer in as much as claimed and including a housing configured to accept such a prospective sample cartridge and a carousel operable to move such a prospective sample cartridge.
As noted above, the sample cartridge itself (and its particulars) has/have not been claimed as a positive element(s) to the sought automated imaging analyzer, and such element is drawn to a prospective workpiece related with respect to the functionality of the housing and carousel, in which such a housing and carousel are taught by the prior art.
This is further seen with respect to the amendment to the sample cartridge containing a “reagent processing subsystem…” wherein it remains that the sample cartridge is drawn to a prospective workpiece/consumable of the automated analyzer and has not been provided as a positively claimed structural element.
As there are no such deficiencies with respect to claim 1, the remaining dependent claims are maintained rejected for the reasons discussed above.

Further, newly added claims 32-34 are also rejected in view of Straus, wherein the recitations are drawn to process recitations which are not afforded patentable weight in a device claim and wherein the prior art, as discussed above, provides to disclose all of the positively recited elements which are arranged as claimed and capable of the recited functions as claimed, wherein such prior art is fully capable of carrying out such processes and conditions in as much a required herein.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/           Primary Examiner, Art Unit 1798